USCA1 Opinion

	




          November 20, 1995                            United States Court of Appeals                                For the First Circuit                                 ____________________        No. 95-1230                      ANTHONY PARISI, II, A MINOR, BY HIS PARENT                        AND NATURAL GUARDIAN, LORRALEE COONEY,                                 Plaintiff, Appellee,                                          v.                           SHIRLEY S. CHATER, COMMISSIONER                                 OF SOCIAL SECURITY,                                Defendant, Appellant.                                 ____________________                                     ERRATA SHEET                                     ERRATA SHEET            The opinion  of this Court issued on November 8, 1995 is corrected        as follows:            On page 6, line 8: Replace "Parisi, Jr.'s" with "Anthony's";            On page 7, line  1, page 7, line 2,  and page 14, line 18: Replace        "Energy" with "Education".         ______        _________                            United States Court of Appeals                                For the First Circuit                                 ____________________        No. 95-1230                      ANTHONY PARISI, II, A MINOR, BY HIS PARENT                        AND NATURAL GUARDIAN, LORRALEE COONEY,                                 Plaintiff, Appellee,                                          v.                           SHIRLEY S. CHATER, COMMISSIONER                                 OF SOCIAL SECURITY,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Robert E. Keeton, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                 Stahl, Circuit Judge,                                        _____________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Lynch, Circuit Judge.                                         _____________                                 ____________________            Steve Frank, Attorney,  United States Department of Justice,  with            ___________        whom Frank W.  Hunger, Assistant  Attorney General,  Donald K.  Stern,             ________________                                ________________        United States  Attorney, and  William Kanter, Attorney,  United States                                      ______________        Department of Justice were on brief, for appellant.            Sandra  L. Smales,  with whom  Raymond  Cebula  was on  brief, for            _________________              _______________        appellee.                                 ____________________                                   November 8, 1995                                 ____________________                     LYNCH, Circuit Judge.   In 1991 when Anthony Parisi,                     LYNCH, Circuit Judge.                            _____________            II  ("Anthony")  was  nine  years old,  the  Social  Security            Administration  reduced  the  amount  he  was  receiving   in            dependent child's benefits on  account of his disabled father            Anthony  Parisi ("Parisi") from $464 a month to $262 a month.            The purported justification for  the reduction is a provision            in the Social Security Act ("SSA") that sets a maximum amount            that can be paid out  on a single wage earner's account.   If            the  benefits paid  on  that account  exceed  the maximum,  a            reduction  is required to comply  with the cap.   The cap was            exceeded  in this case,  the agency says,  when Parisi's wife            (who is not Anthony's  mother and with whom Anthony  does not            live)  was  deemed "entitled"  under  one  subsection of  the            statute  to spousal  benefits on  Parisi's account.   Another            part of the same section of the statute,  however, prohibited            any portion  of those  benefits from  actually being paid  to            her.  The question is whether those spousal "benefits," which            were never actually payable, were properly counted toward the            family  maximum  cap.   We conclude  that  they were  not and            accordingly  affirm  the  district court's  reversal  of  the            agency's determination.                                I.  Factual Background                                    __________________                     While married  to Adriana Parisi,  Anthony Parisi, a            fisherman,  had a  child, Anthony  Parisi, II,  with Lorralee            Cooney of Gloucester, Massachusetts.   Anthony lives with Ms.                                         -2-                                          2            Cooney, who has sole custody of him and brings this action on            his behalf.                     In February 1988, Parisi became disabled, and he and            Anthony, as his dependent,  started receiving payments on his            account as a wage  earner.1  In 1991, Adriana  Parisi applied            for  and became  eligible  for  early retirement  ("old-age")            benefits under the SSA based on her own wage-earner's record.            By  operation of  the statute,  she was  automatically deemed            also  to have applied for and to qualify for spousal benefits            ____            on Parisi's account.   See 42  U.S.C.   402(r)(1).   However,                                   ___            because the benefits to which Adriana was entitled on her own                                                                      ___            account exceeded the spousal benefits for which she qualified            on her husband's account, it was determined that she could be            paid benefits only on her own account.                     The  agency also  decided,  however,  that Adriana's            spousal benefits   even though not actually payable to her or            anyone  else    still  had to  be  counted toward  the  SSA's            statutory  limit (the "family maximum") on benefits available            on a single  worker's record.   Because the benefits  Anthony            was  already  receiving,  when  combined  with  Parisi's  own            benefits  and  Adriana's   (non-payable)  spousal   benefits,            exceeded  the  statutory maximum  amount, the  agency reduced            Anthony's  dependent  benefits.    Lorralee  Cooney   was  so                                            ____________________            1.  It  is  undisputed that  Anthony  was  and still  remains            entitled to  receive dependent child's benefits  on the basis            of Parisi's work record.                                         -3-                                          3            notified.  On reconsideration at Cooney's request, the agency            reaffirmed its decision to reduce Anthony's benefits.                     The  agency's  determination   was  appealed  to  an            administrative   law  judge   ("ALJ"),  who   concluded  that            Adriana's non-payable  spousal benefits should not be counted                                                           ___            toward the  family maximum.   The agency  appealed the  ALJ's            decision  to  the  Social  Security  Appeals  Council,  which            reversed  the  ALJ.    The  Appeals  Council's  decision  was            appealed to the district court.  See 42  U.S.C   405(g).  The                                             ___            agency  argued  that under  the  plain language  of  the SSA,            calculation    of   the    family   maximum    includes   all                                                                      ___            "entitlements," not just entitlements  that result in  actual            payment.  The  district court disagreed.   It concluded  that            the  SSA's "family  maximum"  cap on  benefits  was meant  to            include  only  "effective  entitlements"  (entitlements  that            result    in   some   actual   payment),   not   "conditional            entitlements,"  and  that  because  Adriana  Parisi's spousal            benefits were  only conditional (upon her  not being entitled                                ___________            to a larger benefit  on her own wage-earner's  account), they            were not properly counted toward the family maximum.                          II.  Relevant Statutory Provisions                               _____________________________                     The  two statutory provisions primarily at issue are            42 U.S.C.   403(a) and 42 U.S.C.    402(k)(3)(A).  The former            contains the "family maximum" provision and the latter is the            provision that prevents  Adriana Parisi  from being  actually                                         -4-                                          4            paid  any  spousal benefits  on  the basis  of  Parisi's work            record (which she would otherwise have received under section            402(b)(1)).   Section  403(a) provides  in pertinent  part as            follows:                     . . . [T]he total monthly benefits to  which                     beneficiaries may be entitled under  section                     402 or 423  of this title for a month on the                     basis  of  the  wages  and   self-employment                     income  of  [an]   individual  [wage-earner]                     shall . . . be  reduced as  necessary so  as                     not  to  exceed [the  maximum amount  set by                     statute].            42 U.S.C.   403(a)(1).   And section 402(k)(3)(A) provides in            relevant part:                     If an individual  is entitled to an  old-age                     or  disability  insurance  benefit  for  any                     month and  to  any other  monthly  insurance                     benefit   for   such   month,   such   other                     insurance benefit for such  month, after any                     reduction  . . .  under  section  403(a)  of                     this title,  shall be reduced, but not below                     zero, by an amount equal to  such old-age or                     disability insurance benefit . . . .            42 U.S.C.    402(k)(3)(A).                     The parties  agree that, because  the monthly amount            of Adriana Parisi's  old-age benefits on her  own work record            exceeds the amount of  spousal benefits she could be  paid on            _______            her    husband's    record    under     section    402(b)(1),            section 402(k)(3)(A) has  the result of reducing  to zero the                                                                 ____            payable amount of Adriana  Parisi's spousal benefits.  It  is            also agreed that Adriana's  own old-age benefits, as  well as            Parisi's benefits, are not subject to reduction under section                                   ___            403(a).    Thus  the  only  payable  benefits  at  stake  are                                         -5-                                          5            Anthony's.2  The  statutory issue  is whether  the amount  of            "total  monthly  benefits  to  which  beneficiaries   may  be            entitled" for  purposes of  section 403(a) must  include what            the monthly  amount of Adriana's spousal  benefits would have            been under section 402(b)(1) but for the operation of section            402(k)(3)(A)  of  the  statute.    If  Adriana's  non-payable            spousal  benefits   are  included   in  the   family  maximum            calculation,  then Anthony's benefits  were properly reduced.            If not, then the district court's judgment must be affirmed.                                   III.  Discussion                                         __________                     Our analysis  begins with  the text  of the statute.            If the meaning  of the text is clear,  then that meaning must            be  given effect, unless it would produce an absurd result or            one manifestly  at odds  with the statute's  intended effect.            St.  Luke's Hosp. v. Secretary of HHS, 810 F.2d 325, 331 (1st            _________________    ________________            Cir. 1987).   If the  relevant text and  congressional intent            are ambiguous, then an  agency's reasonable interpretation is            entitled to deference.   See Chevron U.S.A.,  Inc. v. Natural                                     ___ _____________________    _______            Resources Defense  Council, Inc., 467  U.S. 837  (1984).   No            ________________________________            deference, though,  is due  an agency interpretation  that is            inconsistent with  the language  of the statute,  contrary to            the  statute's  intended   effect,  arbitrary,  or  otherwise                                            ____________________            2.  The parties also agree that if  Adriana had actually been            paid   spousal  benefits   on   Parisi's   account,  then   a            corresponding reduction  in benefits for  Anthony would  have            been warranted under the family maximum provision.                                         -6-                                          6            unreasonable.   See Massachusetts  Dep't of Energy  v. United                            ___ ______________________________     ______            States Dep't of Education, 837 F.2d 536, 541 (1st Cir. 1988).            _________________________            A.  The Statutory Language                ______________________                     The  agency  claims  that  its  position  is plainly            supported  by  two aspects  of the  statutory text:  the term            "entitled"  in  section 403(a),  and  the  phrase "after  any            reduction   . . .   under    section   403(a)"   in   section            402(k)(3)(A).   We conclude that the statutory  text does not            support the intuitively troubling result urged by the agency.                     The Commissioner of Social Security ("Commissioner")            emphasizes that the family maximum is formulated on the basis            of entitlement, and that section 403(a) never speaks in terms               ___________            of  benefits actually  received.   Thus,  the argument  goes,            because subsection  (b)(1)  of  section  402,  considered  in            isolation, "entitles" Adriana Parisi  to spousal benefits  on            the  basis of her husband's SSA record, such benefits must be            included in  the family maximum calculation,  even though the            same  section of the statute just a few paragraphs later, see                                                                      ___              402(k)(3)(A), operates to render those very benefits wholly            non-payable.            ___________                     The  Commissioner's   argument  is   strained,   and            certainly  not  dictated  by   the  statutory  text's   plain            language.  Section 403(a)(1)  of the SSA limits  and requires            the reduction  "as necessary" of the  "total monthly benefits            to  which beneficiaries  may  be entitled  under section  402                                                       __________________                                         -7-                                          7            . . . on the basis of the wages and self-employment income of            [the  wage-earner, here  Mr.  Parisi]."   42 U.S.C.    403(a)            (emphasis  added).   The agency's  claim that  section 403(a)            requires the  inclusion of  all "entitlements" in  the family            maximum  computation begs  the question  whether  a so-called            "entitlement"  created in  one  part of  section 402  that is            simultaneously prevented from  yielding any actually  payable            benefit  by another  applicable  portion of  section 402  can            properly be  deemed an  "entitle[ment] under section  402" at            all.3   We doubt that it can.   Indeed, even according to the            agency's own regulatory definition, a person is "entitled" to            a benefit only when that person "has proven his  or her right            to  benefits for  a period  of time."   20  C.F.R.   404.303.            Here, Adriana Parisi has "proven"  no right to benefits under                                                                    _____            section 402 (taken as a whole) for any period of time.            ___________                        ___                     We   need   not   decide,   however,   whether   the            Commissioner's understanding  of  the term  "entitlement"  is            somehow  supportable,  because  the agency's  argument,  even            taken  on its  own terms, does  not carry  the day.   For one                                            ____________________            3.  It would seem an unconventional usage at best to say that            Adriana  Parisi is  entitled  to benefits  which the  statute                                ________            clearly disallows in her  case, leaving her with not  even an            expectancy  of receiving them.  Cf. Board of Regents v. Roth,                                            ___ ________________    ____            408 U.S.  564, 576-77 (1972) (an entitlement, contrasted to a                                             ___________            mere expectancy, creates a property interest protected by the            Fourteenth Amendment); Goldberg v.  Kelly, 397 U.S. 254, 260-                                   ________     _____            66  &  n.8  (1970)   (deprivation  of  statutory  entitlement                                                              ___________            triggers procedural  due process concerns); see  also Bell v.                                                        _________ ____            Burson, 402 U.S. 535, 539 (1971) (similar).            ______                                         -8-                                          8            thing, the  claim that section 403(a)  is concerned primarily            with "entitlements" is not,  in fact, fully borne out  by the            actual  language of  the statute.   Section  403(a) places  a            limit  not on entitlements per  se, but rather  on "the total                                       ___  __            monthly benefits to which beneficiaries may be entitled under                    ________                                        _____            section 402 . . . ."  42 U.S.C.   403(a) (emphases added).  A            ___________            natural reading  of this  language suggests that  the primary            object of limitation is the "total monthly benefits" produced            by the operation  of section 402 as a whole,  and not, as the                                             __________            Commissioner  argues, theoretical entitlements created by one            fragment  of section  402 considered in  artificial isolation            from the rest of that same section, and wholly apart from the            benefits that ultimately attach.  Here, the total benefits to                                                              ________            which Adriana Parisi might be deemed "entitled" under section            402     when that  section is  considered  in its  entirety              amount  to zero.   Hence,  Adriana's putative  benefits under                       ____            section  402 could  not possibly  contribute anything  to the            family maximum computation under section 403(a).                     In addition to requiring an unnatural reading of the            statute,  the Commissioner's  argument is  logically unsound.            Under the Commissioner's "pure entitlement" approach, section            403(a)  is  said to  place  a ceiling  on  pure entitlements,            regardless whether  any payable benefits attach  thereto.  If            the  total  amount  of  entitlements available  on  a  single                                    ____________            worker's record  exceeds the  statutory limit, so  the theory                                         -9-                                          9            goes, a  reduction under section 403(a)  is required, whether            the  excess entitlements produce payable benefits or not.  On            the other  hand, the Commissioner  simultaneously claims that            when  the total  amount of  "entitlements" causes  the family            maximum cap to be  exceeded, it is the payable  benefits that                                                   _______  ________            are subject to reduction under the statute.  This position is            internally inconsistent.   If the thrust of section 403(a) is            to  place a limit on entitlements, it is contradictory to say                                 ____________            that compliance with the  family maximum cap can be  achieved            through a reduction of  payable benefits.  Because  under the                                    _______ ________            Commissioner's  logic, an "entitlement"  is entirely separate            from the payable benefits (if any) that attach, it would seem            to  follow that a reduction  in benefits paid  could never be                                                     ____            effective to achieve compliance with the cap.                     We conclude that  the Commissioner's contention that            section   403(a)   is  concerned   purely   with  theoretical            entitlements,  irrespective of  whether any  actually payable            benefits attach thereto, is supported neither by the language            of the statute nor by reason.                     We  also  are  unpersuaded  by   the  Commissioner's            argument  to the  extent it  rests on  the phrase  "after any            reduction    . . .   under   section   403(a)"   in   section            402(k)(3)(A).   The  Commissioner contends  that this  phrase            specifically    instructs    that    the   reduction    under            section 403(a)  for  compliance   with  the  family   maximum                                         -10-                                          10            provision  be computed  before any  reduction is  taken under                                    ______            section 402(k)(3)(A),  and that,  therefore, for  purposes of            section  403(a), Adriana  Parisi's  spousal benefits  must be            treated (contrary to fact) as if they were fully payable.                     The Commissioner  reads  too  much into  the  phrase            "after any  reduction . . .  under section 403(a)."   Section            402(k)(3)(A) is triggered when  an individual who is entitled            to  old-age benefits on  her own  social security  record (as            Adriana  is in this case)  is also facially  entitled to some                                          ____            other simultaneous benefit (in this case, spousal benefits on            Parisi's  account).   In substance, section  402(k)(3)(A) has            the  effect  of authorizing  such  an  individual to  receive            payment of  the larger of the two  simultaneous benefits, but            not  both.4   Thus, section  402(k)(3)(A) requires  comparing            the size  of the beneficiary's  "other" benefit with  her own            old-age  benefit.   The  "after any  reduction under  section            403(a)"  language in  section  402(k)(3)(A) ensures  that, in            determining the amount of the "other" simultaneous benefit in            question,  the  calculation  will   take  into  account   any            reduction  to the  "other"  benefit that  would otherwise  be            required  under section  403(a).   This prevents  the old-age                                            ____________________            4.  More precisely, the provision entitles the beneficiary to            payment of  her old-age  benefit plus the  difference between                                             ____            the  "other"  benefit  and   the  old-age  benefit,  if  that            difference is greater than zero.  This is the same  as saying            that  the beneficiary is entitled  to an amount  equal to the            larger of the two simultaneous benefits in question.                                         -11-                                          11            beneficiary from receiving, by operation  of the simultaneous            benefits  provision,  any  amount  of  benefits   that  would            otherwise be excluded as exceeding the cap imposed by section            403(a).5                     There  is  nothing   in  the  language  of   section            402(k)(3)(A) or  section 403(a), however, that  dictates that            the family  maximum computation cannot take  into account the            fact that  an entitlement  that would normally  contribute to            the  family maximum  amount  has  been  reduced  to  zero  by            operation of  the simultaneous benefits  provision of section            402(k)(3)(A).  It is true that the computation required under            section  402(k)(3)(A)  requires  a provisional  determination            whether  the  "other" simultaneous  benefit  (here, Adriana's            spousal benefits) would, if  payable, be subject to reduction            under section 403(a).  But this computation is only necessary            for the  purpose  of  determining what  portion  of  the  two            simultaneous  benefits the beneficiary  (Adriana) is entitled            to receive.   There is  no language in  section 402(k)(3)(A),            and  certainly  not in  section  403(a),  requiring that  the                                            ____________________            5.  Suppose,   for   example,    that   a   beneficiary    is            simultaneously entitled to receive her own old-age benefit of            amount  B and a  spousal benefit of  amount S.   Suppose also            that if the spousal benefit were payable, the family  maximum            cap would be exceeded,  and the spousal benefit (S)  would be            reduced by the  amount of the statutory  reduction, to amount            S(r).    The  "after   any  reduction"  language  in  section            402(k)(3)(A)  ensures that  the beneficiary  will receive  an            amount equal  to the larger  of B and  the reduced S(r),  not                                                                      ___            simply the larger of B and S.                                         -12-                                          12            family maximum  computation ignore the actual  results of the                                        ______            simultaneous benefits determination of section 402(k)(3)(A).                     To the contrary, the statutory language  suggests an            interplay  between  section 403(a)  and  section 402(k)(3)(A)            that  belies  the  position  advanced  by  the  Commissioner.            Section 403(a)  requires only such "reduc[tion]  as necessary                                                             ____________            so as not to  exceed" the family maximum.   The determination            of whether a reduction is necessary in this case depends upon            the  calculation of  the  "total monthly  benefits" to  which            Adriana Parisi "may  be entitled  under section  402" on  the            basis of her husband's SSA record.  As explained, that amount            is  zero.    Hence,  the relevant  "total  monthly  benefits"                ____            available under section 402 on Parisi's work record (combined            with  Parisi's  own benefits)  do  not  exceed the  statutory            ceiling.  It cannot be "necessary," then, to reduce Anthony's            benefits.                     We  conclude that  the Commissioner's  position does            not follow  from the  plain language of  section 402(k)(3)(A)            and section 403(a).            B.  Legislative History                ___________________                     As the district court  observed, the  interpretation            urged  by the  Commissioner produces  a result  that Congress            apparently   sought  to   avoid.     The  most   illuminating            legislative  comments  are  found   in  connection  with  the                                         -13-                                          13            enactment of the  1949 amendments to  the SSA, which  changed            the previously existing family maximum provision:                     Under the  present  law,  the total  of  the                     family benefits  for a  month is reduced  to                     the  maximum  permitted by  section [403(a)]                     prior  to any  deductions on  account of the                     occurrence of  any  event specified  in  the                     law . . . .  Section [403(a)] as amended  by                     the   bill   reverses  this   procedure  and                     provides that  the  reduction in  the  total                     benefits for  a month  is to  be made  after                     the deductions.   As a result, larger family                     benefits will be payable in many cases.            S. Rep. No. 1669,  81st Cong., 2d Sess. (1950),  reprinted in                                                             ____________            1950  U.S.C.C.A.N. 3287,  3361.   After  this statement,  the            Senate  Report set forth a hypothetical scenario illustrating            that  under  the amendments  to  section  403(a), the  family            maximum provision  would not operate to reduce  a child's SSA            benefits on account of  a family member's nominal entitlement            to benefits that are not actually payable.  See id.                                                        _______                     Congress expressed an intent that section 403(a) not            operate to deprive a  dependent child of SSA benefits  on the            basis  of  theoretical entitlements  that  produce no  actual            benefits.     The   agency's  reading   of  the   statute  is            inconsistent with that intent.            C.  Regulatory Language                ___________________                     Our     conclusion    that     the    Commissioner's            interpretation of  the statute is inconsistent  with both its            text and intended effect  suffices, under Chevron, to obviate                                                      _______            any requirement of  deference to the agency's  position.  See                                                                      ___                                         -14-                                          14            Massachusetts  Dep't of  Energy, 837  F.2d at  541.   We add,            _______________________________            however, as  a  capstone to  our  analysis, that  the  Social            Security Administration's  own regulations are  at odds  with            its  proposed construction  of the  statute.   The regulation            that  describes generally  the effect  of the  family maximum            provision explains its operation in this way:                     Family Maximum.   As explained in   404.403,                     ______________                     there  is  a  maximum  amount  set  for each                     insured   person's  earnings   record   that                     limits the  total benefits  payable on  that                                 _______________________                     record.  If you are entitled  to benefits as                     the  insured's  dependent or  survivor, your                     benefits  may   be  reduced  to  keep  total                                                            _____                     benefits  payable  to  the insured's  family                     _________________                     within these limits.            20 C.F.R.   404.304(d) (emphasis added).  The regulation that            more  specifically  describes  the operation  of  the  family            maximum provision contains similar language:                     The Social  Security Act  limits the  amount                     of  monthly benefits  that can  be  paid for                                 ____________________________                     any  month  based  on  the  earnings  of  an                     insured individual.            20 C.F.R.   404.403(a)(1) (emphasis added).                     The agency's  own  interpretative  regulations  thus            interpret the family maximum  provision as operating to limit            the  "amount  of  benefits that  can  be  paid"  on a  single                                                      ____            worker's account.  They do not state that section 403(a) caps            the total amount of  entitlements that might be available  on                                 ____________            an   account.    That  the  agency  has  chosen  in  its  own            regulations  to  describe the  family  maximum  as placing  a            ceiling on  benefits paid or  payable casts further  doubt on                                 ____     _______                                         -15-                                          15            its  contention here  that section  403(a) is  concerned with            capping  pure  entitlements,  regardless  of  the  amount  of                                          __________            payable benefits that attach.                     To  similar  effect is  language  contained  in  the            agency's   written   rulings   on   Anthony's   benefits   as            communicated to  Lorralee Cooney.   In the first  letter from            the Social  Security Administration  to Cooney  notifying her            that  her  son's  benefits  were to  be  reduced,  the agency            explained that the reduction was required because the statute            imposes  a "limit  on how  much we can  pay on  each person's                                                    ___            Social  Security record [emphasis  added]."  And  later, in a            letter    reaffirming    its    initial     decision    after            reconsideration, the  agency informed Cooney that  the family            maximum provision  "limits the  total amount of  the benefits            payable on an individual's earnings record."            _______                     The regulations  and agency statements quoted  above            support  the  conclusion  we  adopt here,  namely,  that  the            "family  maximum"  provision of  section  403(a) operates  to            limit  only  those  benefits that  are  payable  on a  single                                                    _______            worker's account.            D.  Policy Considerations                _____________________                     We  observe,  finally,  that  the  purported  policy            reasons offered in support of the Commissioner's construction            of the statute lack persuasive force.                                         -16-                                          16                     The agency says its  position prevents families from            receiving duplicative  or excessive benefits.   In this case,            the  Commissioner  asserts,  applying section 403(a)  in  the            manner suggested would  have the effect  of making the  total            amount  of benefits  payable  to the  "family unit"  (Parisi,            Anthony,  and Adriana)  roughly  the same  as  it was  before            Adriana became entitled to receive her own old-age benefits.                     The problem with  this rationale is twofold.  First,            the family maximum provision (despite its common appellation)            is written not as  a broad limitation upon the  amount that a                       ___            family  unit can receive in total SSA benefits, but rather as            a specific  limitation upon the amount  of benefits available            on the  basis of  a single  worker's record.   See 20  C.F.R.                                                           ___              404.403(a)(1)  (explaining  that  section  403(a)  places a            maximum "for  each person's  earnings record that  limits the            total benefits  payable  on that  record" (emphasis  added)).                                     _______________            Adriana "earned" her old age  benefits through her own  years            in the work force,  not because she  was the wife of  Parisi.            The question under section 403(a) is not whether the family's                                                                 ______            benefits  have  exceeded a  certain  level,  but whether  the            benefits  payable  on  a single  wage-earner's  account  have            exceeded the statutory maximum.                     Second, the agency's suggestion  that the  reduction            of benefits  to Anthony prevents duplicative  payments to the            "family  unit" rings hollow.   Anthony lives with his natural                                         -17-                                          17            mother, not with  Adriana and  Parisi.  The  agency does  not            suggest that  any portion  of Adriana's or  Parisi's benefits            reaches the child.   The agency's statement  that "the family            unit  continues  to receive  approximately  the same  overall            benefits as  it did before"  thus distorts reality.  In fact,            under the agency's interpretation, Anthony receives only half            the benefits he was receiving before; and because neither the            father's  nor Adriana  Parisi's own  benefits are  subject to            reduction under  the family maximum provision, it is only the                                                                 ____            child who has been adversely affected  by the agency's action            in this case.                     The other purported  policy justification offered in            defense of  the Commissioner's position is  that reduction of            the child's benefits in  this case is required to  uphold the            meaning  of  "entitlement."   The Commissioner  contends that            because section 403(a) places  a limit on "entitlements," and            because  Adriana Parisi  is  "entitled" to  spousal  benefits            under  one  subsection  of  the statute  (even  though  those            benefits  are not  payable),  failure to  include those  non-            payable  benefits in the family maximum tally will dilute the            meaning of "entitlement" under the SSA.                     We find  this reasoning  unpersuasive.   The flaw in            this  argument is the same  as the flaw  underlying its plain            meaning argument:  it incorrectly assumes that section 403(a)            is concerned  with  keeping  pure  "entitlements"  under  the                                         -18-                                          18            statutory limit.   To the  contrary, as  we concluded  above,            section 403(a)  operates  in this  case  to limit  the  total            amount of  benefits payable on a  single wage-earner's record                       ________ _______            under the relevant benefits provisions (read as a whole), not            to  limit  entitlements  theoretically  available  under  one            subsection of the statute considered in artificial isolation.            In   any  event,   although  this   conclusion  negates   the            Commissioner's  claim  that   Adriana  Parisi's   non-payable            spousal  benefits  must be  included  in  the family  maximum            calculation,   it   does    not   directly   undermine    the            Commissioner's purported definition of "entitlement,"  nor is            it  necessarily inconsistent  with saying  here  that Adriana            Parisi  has,  in some  abstract  sense,  an "entitlement"  to            spousal benefits  under section  402(b)(1) read  in isolation            from the rest  of section 402.   We hold only  that Adriana's            non-payable spousal benefits do  not count toward the section            403(a) "family maximum."            E.  Conclusion                __________                     We  conclude   that  the   Commissioner's   proposed            construction  of  section  403(a)  is not  supported  by  the            language of the statute, is logically flawed, is inconsistent            with  the  statute's  intended  effect, is  contrary  to  the            agency's own interpretative regulations, and is not supported            by  any sound considerations  of policy.   Accordingly, we do            not defer to the Commissioner's position under the principles                                         -19-                                          19            of Chevron, and we hold that section 403(a) operates to limit               _______            the total  amount of  benefits actually payable  on a  single                                                    _______            worker's record, not the amount of entitlements theoretically            available.6                     In this case, because Adriana Parisi's "entitlement"            under section 402(b)(1) to  spousal benefits on Parisi's work            record  produces zero  payable benefits  as a  result  of the                             ____  _______            operation  of  section  402(k)(3)(A),  no such  benefits  are            included  in the  computation required  under section 403(a).            Consequently,  the total  amount of  benefits payable  on the            basis of  Parisi's work  record does not  exceed the  maximum            imposed  by  the  statute,  and it  is  not  "necessary"  for            purposes of section 403(a) to reduce Anthony's benefits.  The            district court correctly reversed  the decision of the Social            Security Appeals Council.                     Affirmed.                     ________                                            ____________________            6.  Our reasoning differs from  that employed by the district            court.   The district  court's analysis distinguished between            "effective"   and   "conditional"    entitlements.       This            distinction, although sensible, has no roots in the statutory            language.   We  rely, instead,  on  the notion  that  section            403(a) places  a limit  not  upon non-payable  "entitlements"            created  by  an  isolated subsection  of  the  SSA,  but upon            payable benefits    in this case, the  total benefits yielded            by  section 402 of the SSA  read as a whole.   This notion is            semantically supported by the  statutory framework and by the            agency's own  regulations, which speak  specifically in terms            of payable benefits (e.g., 20 C.F.R.   404.304(d)).               _______ ________  ____                                         -20-                                          20